The court
were of opinion, that the plaintiff, by force of the devise in question took an estate, in fee simple conditional at common law ; and that by having issue the condition was performed, so as to enable him to aliene : and that having aliened after such *191performance, and in the life time of the issue, the estate so aliened became absolute in the purchaser. 2 Bl. Com. 110. Co. Litt. 18, 19. 2 Bac. Abr. 257. The verdict was, therefore, ordered to be entered for the plaintiff. The court were also of opinion, that any form of conveyance, used in the transfer of real estate in this State, such as lease and release, feoffment, or bargain and sale, as prescribed by A. A. 1795, is of sufficient validity and operation to bar the issue of a donee of the fee conditional, or the ieVersioner.
Judgment for plaintiff.